Citation Nr: 0737130	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-13 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A hearing loss disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  Tinnitus was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred or aggravated by 
active military service, nor may a sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).    

2.  Tinnitus was not incurred or aggravated by active 
military service, nor may a sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in November 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the correspondence complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

It was indicated on the veteran's DD Form 214 that his 
military occupational specialty was an aircraft engine 
mechanic.

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to hearing loss 
and/or tinnitus.  His separation examination of October 1955 
reported his ears as entirely normal and no hearing loss was 
then detected.  The whispered voice and spoken voice hearing 
tests for both ears was 15/15.  

The veteran filed his claim for entitlement to service 
connection in October 2004.  

The veteran was afforded a VA audiology examination in 
February 2005.  He related that during service, she work on 
the flight deck as an aircraft engine mechanic.  After 
service he worked as an electrician for a utility company in 
a substation.  He averred that he was rarely inside the plant 
in areas where hearing protection was required.  He related 
that he used hearing protection when using power tools at 
home.  The examiner identified hearing loss and reported that 
the veteran suffered from constant tinnitus, for which the 
veteran was unable to pinpoint onset.  The examiner also 
noted that despite the normal result during the whisper 
hearing test afforded the veteran at his separation from 
service, this would not rule out a high frequency hearing 
loss, given the veteran's military occupation working on and 
around aircraft.  Nevertheless, the examiner also noted the 
essential absence of medical records during the interim since 
separation and, accordingly, concluded that he was unable to 
associate the disorders to service without resorting to mere 
speculation. 

The claims file also contains several lay statements from the 
veteran's wife and children.  The file also contains a 
"buddy" lay statement, which is essentially cumulative of 
evidence that the veteran worked around aircraft without 
hearing protection.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a sensorineural hearing loss, although 
not otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

The family statements derive from initial personal 
observations dating from well after the veteran's military 
separation.  Accordingly, such statements carry negligible 
probative weight.  To the extent such statements are based on 
accounts related to them by the veteran, rather than from 
first-hand knowledge, their probative value is diminished.

The record does not show, nor does the veteran contend, that 
he or the authors of the other statements made on his behalf 
have specialized education, training, or experience that 
would qualify them to provide an opinion as to whether his 
hearing loss and/or tinnitus was caused or aggravated by 
military service.  It is now well established that the 
veteran's opinion together with the lay statements submitted 
as to medical matters are without probative value because the 
authors, as lay persons, are not competent to establish a 
medical diagnosis or draw medical conclusions or establish an 
etiological relationship of a current condition to military 
service; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

On the other hand, the only medical opinion addressing the 
matter of causation (February 2005) has declined to associate 
the claimed disorders to service.  The Board observes that 
the first documented medical evidence of hearing loss and/or 
tinnitus dates from nearly fifty years after his military 
separation.  Such weighs rather heavily against the claim.  
See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered as a factor in determining a 
service connection claim). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  



ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


